3DETAILED ACTION
This office action is a response to an amendment filed on 04/29/2022.
Claims 1-4, 6- 28 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 has been amended.
Claims 5 and 29 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendments submitted on 04/29/2022, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Scholl et al. (US 20130182710 A1) teaches method and apparatus of routing packet by including route advertisement and information to next edge destination router.
Schemitsch (US 20120131211 A1) teaches device of setting IP address information and BGP routing data to calculated network connection information.
Ferguson et al. (US 20110264822 A1) teaches method and device for processing packet 
Ogielski et al. (US 20120290716 A1) teaches method and system for collecting routing data across routers and across time.
Dickinson et al. (US 20130263256 A1) teaches method and system for protecting denial of service connection.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“performing, by a computer system: providing a user interface for a user to input an address and a first routing action; receiving the address and the first routing action via the user interface; updating a configuration file to specify the first routing action to be performed by a border router associated with the address, wherein updating the configuration file includes changing a previous routing action for the address to be the first routing action; converting the configuration file into router management commands to be performed by the border router associated with the address based on the first routing action; and sending the router management commands to the border router of a plurality of border routers of the network.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 2-4, 6- 28 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412